Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 1 of 28 PageID #: 2549



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

  UNITED STATES AUTOMOBILE
  ASSOCIATION,

        Plaintiff,
                                                Case No. 2:18-cv-366-JRG
        v.

  WELLS FARGO BANK, N.A.,

        Defendant.


                     DEFENDANT’S CLAIM CONSTRUCTION BRIEF
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 2 of 28 PageID #: 2550



                                               TABLE OF CONTENTS

                                                                                                                                  Page

        INTRODUCTION .............................................................................................................. 1

        THE ASSERTED PATENTS ............................................................................................. 1

        LEVEL OF ORDINARY SKILL IN THE ART .............................................................. 33

        ARGUMENT .................................................................................................................... 33



                  1.         The disputed preambles are not limiting................................................... 44

                  2.         The intrinsic evidence confirms that “deposit” should not be conflated
                             with “presentment” or “clearing.”............................................................. 66

                  3.         The extrinsic evidence (including USAA’s witnesses) confirms that Wells
                             Fargo’s construction is correct and that USAA’s construction improperly
                             conflates “depositing,” “presentment,” and “clearing.”............................ 77

                  4.         The term “remote deposit processing component” does not require
                             construction. .......................................................................................... 1010




                  1.         “remote device” .................................................................................... 1212

                  2.         “depositor owned device” ..................................................................... 1515

                  3.         “portable device” / “mobile device” ..................................................... 1515




        CONCLUSION ............................................................................................................. 2323




                                                                  i
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 3 of 28 PageID #: 2551




                                               TABLE OF AUTHORITIES

                                                                                                                            Page(s)

  Cases

  Abbott Labs. v. Sandoz, Inc.,
     544 F.3d 1341 (Fed. Cir. 2008)................................................................................................15

  Clearstream Wastewater Sys., Inc. v. Hydro-Action, Inc.,
     206 F.3d 1440 (Fed. Cir. 2000)..........................................................................................19, 20

  Embrex Inc. v. Serv. Eng’g Corp.,
    216 F.3d 1343 (Fed. Cir. 2000)................................................................................................15

  ERBE Elektromedizin GmbH v. Int’l Trade Comm’n,
    566 F.3d 1028 (Fed. Cir. 2009)..................................................................................................9

  Karlin Tech., Inc. v. Surgical Dynamics, Inc.,
     177 F.3d 968 (Fed. Cir. 1999)............................................................................................10, 13

  Lantech, Inc. v. Keip Mach. Co.,
     32 F.3d 542 (Fed. Cir. 1994)....................................................................................................14

  Phillips v. AWH Corp.,
     415 F.3d 1303 (Fed. Cir. 2005)..................................................................................................1

  In re Power Integrations, Inc.,
      884 F.3d 1370 (Fed. Cir. 2018)..........................................................................................12, 14

  Rowe v. Dror,
     112 F.3d 473 (Fed. Cir. 1997)....................................................................................................4

  SimpleAir, Inc. v. Sony Ericsson Mobile Commc’ns AB,
     820 F.3d 419 (Fed. Cir. 2016)..........................................................................................6, 7, 13

  SRI Int’l v. Matsushita Elec. Corp. of Am.,
     775 F.2d 1107 (Fed. Cir. 1985) (en banc) ...............................................................................15

  Vitronics Corp. v. Conceptronic, Inc.,
      90 F.3d 1576 (Fed. Cir. 1996)..............................................................................................7, 14




                                                                   ii
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 4 of 28 PageID #: 2552



         INTRODUCTION

         The Asserted Patents in this case relate to check capture using standard computers (such as

  desktops/laptops) with conventional image capture devices like scanners or cameras. Unlike the

  patents in the other case between the parties (Case No. 2:18-cv-245), the patents here do not recite

  autocapture, but instead broadly relate to the overall process of manually scanning and depositing

  a check, with each patent reciting varying combinations of specific limitations to the capture

  process (e.g., logging certain information, or instructions to the user to assist in cropping images).

         Just as in the other case, the claims themselves and the remainder of the intrinsic evidence

  clearly inform the proper construction of the claims. The Court should therefore adopt Wells

  Fargo’s constructions, which identify this plain and ordinary meaning based on the claims and

  intrinsic evidence. See Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (“the words

  of a claim ‘are generally given their ordinary and customary meaning’”). USAA, by contrast,

  relies on voluminous extrinsic evidence (including an 81-page expert report) in an attempt to

  rewrite the claims by introducing concepts not actually recited (e.g., presentment and clearing) or

  by effectively removing key elements from the claims (e.g., logging specific identification of

  devices, or instructions to the user for cropping). The Court should thus reject USAA’s proposed

  constructions.

         THE ASSERTED PATENTS

         The five Asserted Patents generally relate to remote check deposit in which a user can use

  a general purpose computer (e.g., a laptop or desktop) connected to an imaging device (e.g., a

  scanner or camera) to create an image of a check for deposit manually. The Asserted Patents are

  from two families (the ’332, ’136, and ’681 Patents are related; and the ’227 and ’605 Patents are

  related). The Asserted Patents all ultimately claim priority to one of two applications filed on the

  same day, October 31, 2006. Although the patents come from two families, the parties agree that

                                                    1
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 5 of 28 PageID #: 2553



  the specifications share significant commonalities. See Br. at 5 (USAA stating that the patents

  “have largely overlapping disclosures”). As such, Wells Fargo primarily discusses the claim terms

  common to both patent families together, with any distinctions between the patents noted where

  applicable.

         Although the claims vary in terms of which specific steps/elements are recited, each of the

  Asserted Patents broadly relates to conventional computers, such as laptop or desktop computers,

  connected to separate imaging devices, such as scanners or cameras:




  ’227 Pat., Fig. 2; see also ’227 Pat. at 4:16–25 (“A general purpose computer 111 is generally a

  Personal Computer (PC) . . . . A general purpose computer 111 may be in a desktop or laptop

  configuration”); ’332 Pat. at 3:58–67 (same); ’227 Pat. at 6:50–52 (“Image capture device 112

  may be, for example, a scanner or digital camera.”); ’332 Pat. at 4:64–65 (same). After a check is

  manually scanned, an image is created that may be processed and/or transmitted to a bank.



                                                  2
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 6 of 28 PageID #: 2554



         LEVEL OF ORDINARY SKILL IN THE ART

         According to William L. Saffici—Wells Fargo’s expert and an industry expert with over

  40 years in the check processing industry—a person of ordinary skill in the art (“POSITA”) would

  be someone with at least two years of prior experience with image scanning technology involving

  transfer to and processing of image data at a server. Ex. A (Saffici Decl.), ¶ 17. USAA proposes

  that a POSITA would be someone with “at least one year of experience developing applications

  on mobile, portable, or customer-controlled devices for imaging.” Br. at 1. Wells Fargo’s

  proposed constructions would remain correct even under this proposed level of skill.

         ARGUMENT

         A.      “deposit” terms

          Term (Patent/Claim)               USAA’s Proposed          Wells Fargo’s Proposed
                                               Construction               Construction
   A system for processing a check        The preamble is          The preamble is not limiting.
   deposit                                limiting.
   [’136 Pat., claim 14;
   ’332 Pat., claim 8]

   A processor-implemented method
   for processing a check deposit
   [’332 Pat., claim 1]

   A non-transitory computer readable
   medium bearing instructions for
   processing a check deposit
   [’332 Pat., claim 15]

   A system for
   facilitating deposit of a check
   [’227 Pat., claim 1]

   A processor-implemented method
   for facilitating deposit of a check
   [’227 Pat., claim 5]
   deposit                                Deposit a check is       No construction necessary.
   [’136 Pat., claims 1, 7, 14;           “providing a check
   ’332 Pat., claims 1, 8, 15;            image to a depository    Alternatively, the scope of the
   ’227 Pat., claims 1, 5, 9;             for presentment and      term “deposit” should be

                                                 3
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 7 of 28 PageID #: 2555



      ’605 Pat., claims 1, 12;               clearing in order for     construed as follows: provide
      ’681 Pat., claims 1, 12]               money to be credited      a check image and/or check
                                             to an account.”           information to a depository
                                                                       (such as a bank) for money to
                                                                       be credited to an account.
      remote deposit processing              “A software               No construction necessary.
      component                              component on a user’s
      [’227 Pat., claims 1, 5, 9]            device for facilitating   (“deposit” should be
                                             deposit of a check.”      construed as above)

                                             Deposit of a check is
                                             “providing a check
                                             image to a depository
                                             for presentment and
                                             clearing in order for
                                             money to be credited
                                             to an account.”

            The parties have already devoted extensive argument to the term “deposit” in the other case

  pending between the parties, Case No. 2:18-cv-245, and Wells Fargo incorporates herein its

  briefing and oral argument from that case. See Case No. 2:18-cv-245, Dkt. No. 84 & 94. As

  shown below, the term “deposit” is used in its ordinary meaning in all of the Asserted Patents and

  the intrinsic evidence is consistent with the evidence in the patents from the -245 case. Thus, the

  “deposit” term should be construed the same in both cases.

                    1.      The disputed preambles are not limiting.

            The preambles of the claims in the ’136, ’332, and ’227 Patents—the only ones disputed1—

  are not limiting. A preamble is not limiting when the “patentee defines a structurally complete

  invention in the claim body and uses the preamble only to state a purpose or intended use for the

  invention.” Rowe v. Dror, 112 F.3d 473, 478 (Fed. Cir. 1997). This is the case here, as the claims

  are structurally complete without consideration of the preamble.




  1
    USAA includes one additional preamble, the ’681 Patent, claim 12, in its list of preambles, but
  the parties have already agreed that preamble is limiting. See Dkt. No. 35-2 at 2.
                                                     4
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 8 of 28 PageID #: 2556



         Contrary to USAA’s argument, the preambles of the disputed claims do not provide

  antecedent basis for any subsequent claim limitation. First, USAA alleges that the ’136 Patent

  claim 14 preamble is limiting because a single dependent claim (claim 15) allegedly refers back to

  the claim 14 preamble. Initially, USAA offers no explanation of why a dependent claim is relevant

  to whether the preamble of an independent claim is limiting. Moreover, USAA is incorrect that

  claim 15 refers back to the preamble. The recitation of “the check deposit” in claim 15 appears to

  be a reference back to the term “a deposit” in the body of claim 14, rather than a reference to the

  claim 14 preamble.2 Indeed, the use of “a deposit” in the body of claim 14 confirms that the

  preamble is not necessary because the invention is structurally complete standing alone. Next, for

  the ’332 Patent, USAA confusingly argues that the term “receiving a customer identification of an

  account for a deposit” supports that the preambles are limiting. Br. at 9 (emphasis added). But

  this claim term uses the indefinite article “a” and thus plainly does not refer back to the preamble

  in any way. Finally, for the ’227 Patent, USAA alleges that the term “initiate said deposit of said

  check into said account” refers back to the preamble. Br. at 9. But again, this refers to a limitation

  earlier in the body of the claim that uses indefinite articles and does not refer back to the preamble

  (“receive . . . an identification of an account for deposit of a check”) (emphasis added). Thus, the

  preambles of the ’136, ’332, and ’227 Patents do not provide antecedent basis for any limitation.

         Next, USAA argues that the preambles are limiting because the patents allegedly

  emphasize the importance of depositing. Br. at 10–12. But the specifications discuss depositing

  only as a goal in relation to the steps taken on the user’s device or at the bank’s computers—the

  actual focus of both the claims and specifications. See, e.g., ’227 Pat. at Abstract (beginning




  2
   Furthermore, the Court should not rely on claim 15, as it lacks antecedent basis for the term “the
  processor-executable instructions” and is therefore nonsensical.
                                                    5
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 9 of 28 PageID #: 2557



  “Remote deposit of checks can be facilitated by a financial institution,” and continuing to describe

  steps taken on the customer’s device) (emphasis added). The specifications also teach that the

  deposit step is optional. See, e.g., ’227 Pat. at 2:52–55 (“such electronics may be further

  configured to initiate a deposit of the check”) (emphasis added). Thus, the intrinsic evidence is

  clear that depositing is not an essential step such that the disputed preambles should be considered

  limiting.

         Finally, USAA clearly knows how to claim the “deposit” step as a claim limitation and

  expressly did so in many of the asserted claims here. See, e.g., ’681 Pat., claim 1 (“submitting the

  check for deposit”). The asserted claims in this case should be limited to what USAA actually

  claimed, rather than importing steps based on preambles that are not limiting.

                 2.      The intrinsic evidence confirms that “deposit” should not be conflated
                         with “presentment” or “clearing.”

         The claims mean what they say and address check deposit. USAA attempts to rewrite the

  meaning of the term “deposit” to include various unclaimed steps of check processing—namely,

  check presentment and check clearing. Check presentment and check clearing, however, are not

  recited in the claims. While the specifications use “presentment” and “clearing” throughout,

  indicating USAA’s familiarity with them, USAA chose to refer only to “depositing” in the claim

  terms at issue. The Court should respect that choice and decline to import additional “presentment”

  and “clearing” limitations into these claims. SimpleAir, Inc. v. Sony Ericsson Mobile Commc’ns

  AB, 820 F.3d 419, 431 (Fed. Cir. 2016) (recitation of different terms in claims and specification

  “lends further support to our conclusion that [the two terms] do not carry the same meaning”).

         Just as in the -245 case, the specifications here contrast that the user may deposit, whereas

  the financial institution may present and/or clear the check. For example, the specifications

  discuss that “the payee deposits the check.” ’332 Pat. at 2:31–34; see also id. at 5:66–6:1


                                                   6
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 10 of 28 PageID #: 2558



   (“Account owner 110 may deposit the check”). By contrast, “[f]inancial institution 130 may clear

   the check by presenting the digital image to an intermediary bank.” Id. at 6:12–20. Thus,

   “depositing”—the term at issue here—refers to a person’s submitting a check to his/her bank so

   that money may be credited to his/her account, while the terms “presentment” and “clearing”—

   which are not recited in the asserted claims—refer to inter-bank processes that happen after the

   customer deposits a check. Wells Fargo’s construction is consistent with this intrinsic evidence

   and respects the choice USAA made to recite only “depositing” in these claim elements. See

   SimpleAir, 820 F.3d at 431.

          In support of its construction, USAA notes that certain claims recite steps that occur after

   transmission of the image. Br. at 14. But this actually supports Wells Fargo’s argument: where

   USAA wanted to recite additional steps (such as clearing or image processing), it did so using

   specific claim limitations. The general term “deposit” does not encompass these additional steps,

   and USAA’s attempt to conflate those steps with mere “depositing” should therefore be rejected.

          USAA further argues that the specification supports that presentment and clearing are part

   of depositing. Br. at 14–18. But none of the passages of the specification cited by USAA purport

   to offer any definition of “deposit” to that effect. Indeed, several of the passages do not even use

   the word “deposit.” See, e.g., ’136 Pat. at 11:12–23 (quoted in Br. at 15). Instead, these passages

   discuss various standard bank processes (e.g., provisional credits, discussed in ’136 Pat. at 11:17–

   23 (quoted in Br. at 18)), but do not support USAA’s attempt to redefine the simple word “deposit”

   as referring to the distinct inter-bank processes of presentment and clearing.

                  3.      The extrinsic evidence (including USAA’s witnesses) confirms that
                          Wells Fargo’s construction is correct and that USAA’s construction
                          improperly conflates “depositing,” “presentment,” and “clearing.”

          Because the intrinsic evidence is clear, the Court need not consider the extrinsic evidence.

   See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1583 (Fed. Cir. 1996) (“In those cases
                                                    7
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 11 of 28 PageID #: 2559



   where the public record unambiguously describes the scope of the patented invention, reliance on

   any extrinsic evidence is improper.”). Nevertheless, the extrinsic evidence both parties cite is also

   fully consistent with Wells Fargo’s construction and inconsistent with USAA’s construction. For

   example, Mr. Saffici explains that “deposit,” in its plain and ordinary usage, refers to the act of

   handing over a check to an institution (such as a bank) to be credited to an account. Ex. B (Saffici

   -245 Decl.),3 ¶ 19. USAA’s expert also agrees. Ex. C (Calman Tr.) at 62:16–18 (agreeing that

   “deposit is the act of the consumer presenting a negotiable instrument to their bank”). In the

   context of the Asserted Patents, rather than referring to a traditional paper check, depositing would

   refer to a check image or check data. Ex. B (Saffici -245 Decl.), ¶ 19. Thus, the extrinsic evidence

   confirms Wells Fargo’s proposed alternative construction is correct.

          USAA’s alternative construction, however, is not supported by the extrinsic evidence—

   including USAA’s inventor and expert witness—which confirms that USAA’s construction

   improperly conflates the separate concepts of “depositing,” “presentment,” and “clearing.” Ex. B

   (Saffici Decl.), ¶ 18; see also Dkt. No. 41-14 (Saffici Dep. Tr.) at 22:19–23:22, 25:9–26:12

   (explaining that the deposit process is internal to the customer’s bank and ends with the provisional

   credit of funds to a customer’s account while clearing is an inter-bank (or bank to Federal Reserve)

   process that occurs after deposit is complete). As noted in Wells Fargo’s briefing in the -245 case,

   these witnesses all agree that “presentment” and “clearing” refer to concepts distinct from

   “depositing”:




   3
     Mr. Saffici incorporated his opinions from the -245 case in his declaration in this case. Ex. A,
   ¶ 19.
                                                    8
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 12 of 28 PageID #: 2560



          Term & Meaning            USAA Inventor Minya Liang            USAA Expert Mr. Calman
       Presentment: a financial   Ex. D (Liang Tr.) at 38:10–15          Ex. C (Calman Tr.) at
       institution presenting     (check presentment is “essentially     63:25–64:4 (agreeing that
       check to a paying bank.    the process of sending the check to    “presentment [is] the act of
       Ex. B (Saffici -245        the financial institution from which   presenting the check to the
       Decl.), ¶ 18.              the check will be drawn from”).        paying bank”).
       Clearing: a process        Ex. D (Liang Tr.) at 48:20–49:3 (in    Ex. C (Calman Tr.) at 64:5–
       among banks where          clearing, “the funds get transferred   11 (clearing includes
       depositor’s bank is paid   from the payee’s -- sorry, the         “accounting steps, to yield
       by the paying bank. Ex.    payer’s account and the funds get      those good funds in the end
       B (Saffici -245 Decl.),    settled”).                             to that customer”).
       ¶ 18.

             Thus, USAA’s proposed alternative construction is inconsistent with not only the

   specification but also the opinions of both experts, and should therefore be rejected. See ERBE

   Elektromedizin GmbH v. Int’l Trade Comm’n, 566 F.3d 1028, 1034 (Fed. Cir. 2009) (it is improper

   to “construe claim language to be inconsistent with the clear language of the specification”).

             Finally, USAA argues that various statements about ANSI standards support its

   construction. Br. at 18–19. Initially, USAA cites to no case, and Wells Fargo is aware of none,

   supporting USAA’s apparent argument that legal requirements (i.e., any legislative and/or

   regulatory requirements) should be imported into the construction of a claim term.4 If USAA

   wished to recite compliance with these standards, it plainly could have because, as USAA itself

   notes, the specification of the Asserted Patents discusses the Check 21 legislation and its attendant

   regulatory framework. Br. at 18 (citing ’136 Pat. at 11:46–50). USAA chose not to recite these

   elements as part of the claims, and that should be the end of the matter. Moreover, none of the



   4
     Moreover, USAA offers no limiting principle—if the Check 21 standards should be imported
   into the construction, then why not Regulation CC, a Federal Reserve regulation regarding the
   availability of funds while a check is being cleared (where “clearing” is one of the elements USAA
   contends is part of “depositing”)? USAA’s construction ignores not only this but also a host of
   other legal requirements governing the financial industry, and is thus woefully incomplete
   according to the principles of its own argument.
                                                      9
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 13 of 28 PageID #: 2561



   testimony USAA quotes is relevant to construing the word “deposit” because none of that

   testimony involved any witness being asked a question about the meaning of the word “deposit”;

   the testimony only involved questions about legal and/or technical requirements that are not recited

   in the claims, and is thus immaterial. See Br. at 18–19.

                  4.      The term “remote deposit processing component” does not require
                          construction.

          The term “remote deposit processing component” does not require construction (beyond

   any potential construction of the term “deposit,” as discussed above). This term is readily

   understandable as referring to a component “provide[d] . . . to a depositor owned device” by the

   processor of the claims. See, e.g., ’227 Pat., claim 1.

          USAA’s construction should be rejected because it is inconsistent with the plain claim

   language and improperly attempts to import claim language from other patents. First, USAA’s

   construction is inconsistent with the plain claim language of the ’227 Patent because the claims

   state that the “remote deposit processing component” is “provid[ed] . . . to a depositor owned

   device.” ’227 Pat., claims 1, 5, 9. This confirms that the remote deposit processing component

   does not exist solely “on a user’s device” as USAA contends, but is provided from the processor

   of the claims (e.g., a bank server) to the device. Second, USAA’s construction improperly attempts

   to import claim language from other asserted patents. The ’605 and ’681 Patents both recite a

   “downloaded software component.” See ’605 Pat., claim 1, ’681 Pat., claim 1. The ’227 Patent,

   by contrast, does not. See ’227 Pat., claims 1, 5, 9. USAA offers no reason the Court should

   import the language “a software component” into the construction when USAA deliberately chose

   to use different claim terms in different asserted claims. See Karlin Tech., Inc. v. Surgical

   Dynamics, Inc., 177 F.3d 968, 971–72 (Fed. Cir. 1999) (explaining the “common sense notion that




                                                    10
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 14 of 28 PageID #: 2562



   different words or phrases used in separate claims are presumed to indicate that the claims have

   different meanings and scope”).

          B.      “using [a/the] customer’s own [handheld] mobile device with a digital
                  camera”

      Term (Patent/Claim)             USAA’s Proposed                   Wells Fargo’s Proposed
                                        Construction                         Construction
    using [a/the] customer’s      Unknown.                           No construction necessary.
    own [handheld] mobile
    device with a digital                                            Alternatively, the scope of this
    camera                                                           term should be construed as
    [’681 Pat., claim 12;                                            follows: using a [handheld]
    ’605 Pat., claim 12]                                             mobile device with a digital
                                                                     camera, where the camera may
                                                                     be separate from the mobile
                                                                     device.

          USAA acknowledges Wells Fargo’s construction of this limitation (Br. at 8), but never

   addresses this limitation or provides a proposed construction. As such, it is unclear what, if any,

   construction USAA advances for this claim term. Because Wells Fargo’s primary position is that

   this claim term does not require construction, Wells Fargo will address this claim term only briefly:

   the claim term “using [a/the] customer’s own [handheld] mobile device with a digital camera”

   does not require construction, but to the extent there is a dispute between the parties, this term

   should not be limited to a mobile device with an integrated camera.

          The patents repeatedly describe that the imaging device (e.g., camera or scanner) is

   separate from the computer. See, e.g., ’605 Pat., Fig. 2 (shown supra at 22). The Asserted Patents

   explain that the imaging device may be “communicatively coupled” to a computer and may use

   conventional software to transfer images from the device to the computer. See, e.g., ’605 Pat. at

   6:30–35 (for scanners, “TWAIN® software is often used to control image capture from a

   computer”), 6:35–38 (for cameras, “software [] allows users to move images from the camera to a

   computer”); ’681 Pat. at 4:39–48 (same). The Asserted Patents further explain that the image

                                                    11
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 15 of 28 PageID #: 2563



   capture device has its own separate processor and memory. ’605 Pat. at 6:39–56. Thus, it is clear

   from the specifications that the camera may be separate from the mobile device. Indeed, this is

   the only embodiment disclosed in the patents—there is no disclosure of a mobile device with an

   integrated camera in any of the Asserted Patents. The dependent claims confirm this, expressly

   reciting that the “digital camera is separate from the customer’s [handheld] mobile device.” ’605

   Pat., claim 15; ’681 Pat., claim 15. Accordingly, to the extent there is a dispute between the parties,

   the claim language “using [a/the] customer’s own [handheld] mobile device with a digital camera”

   cannot be limited to a mobile device with an integrated camera, but must encompass the separate

   computing devices (e.g., laptops/desktops) and imaging devices (e.g., scanner/camera) described

   in the Asserted Patents.

          C.      “device” terms

      Term (Patent/Claim)               USAA’s Proposed                   Wells Fargo’s Proposed
                                          Construction                         Construction
    remote device                 A “customer-controlled              a general purpose computing
    [’136 Pat., claim 14]         general-purpose device.”            device at a different location
                                                                      from the check processing
                                                                      system
    portable device               No additional construction          a computing device capable of
    [’681 Pat., claim 1]          necessary.                          being easily moved
    mobile device                 No additional construction          a computing device capable of
    [’681 Pat., claims 12, 30;    necessary.                          being easily moved
    ’605 Pat., claim 1]
    depositor owned device        “A customer-controlled              No construction necessary.
    [’227 Pat., claims 1, 5, 9]   general purpose device.”

                  1.        “remote device”

          USAA’s proposed construction for the “remote device” term suffers from two flaws: it

   imports a limitation from the specification and reads out the word “remote” from the claim

   language. In committing these errors, USAA’s proposed construction runs afoul of the Federal

   Circuit’s instruction that “[c]laim construction must begin with the words of the claims

   themselves.” In re Power Integrations, Inc., 884 F.3d 1370, 1376 (Fed. Cir. 2018).
                                                     12
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 16 of 28 PageID #: 2564



          As an initial matter, USAA’s proposed construction imports the “customer-controlled”

   language from the specification. In support of adding this language to the claim, USAA argues

   that “[t]he specification repeatedly discloses receiving the images of the check from a customer-

   controlled general purpose device,” adding that “in its CBM petitions, Wells [Fargo] argued that

   all embodiments in the specification use[] customer-controlled general purpose computers.” Br.

   at 20. But USAA’s argument tells an incomplete story. While true that the specification discloses

   “customer-controlled” computers, claim 14 of the ’136 Patent does not use the term “customer-

   controlled” at all. As a result, the term “remote device,” as used in claim 14, and the term

   “customer-controlled general purpose computer,” as used in the specification, do not carry the

   same meaning. See SimpleAir, 820 F.3d at 431 (recitation of different terms in claims and

   specification “lends further support to our conclusion that [the two terms] do not carry the same

   meaning”).

          The ’332 Patent lends additional support for rejecting USAA’s attempt to import the

   “customer-controlled” limitation into claim 14. The ’332 Patent and the ’136 Patent share the

   exact same specification and claim priority to the same non-provisional patent applications.

   Compare ’332 Pat. with ’136 Pat. Unlike claim 14 in the ’136 Patent, however, the claims of the

   ’332 Patent actually recite “a customer-controlled general purpose computer.” See, e.g., ’332 Pat.

   at 14:17–18. The use of the “customer-controlled” language in the claims of the ’332 Patent and

   its omission in the ’136 Patent demonstrate that USAA could have included the term in the claims

   of the ’136 Patent and instead chose not to. See Karlin, 177 F.3d at 971–72 (explaining the

   “common sense notion that different words or phrases used in separate claims are presumed to

   indicate that the claims have different meanings and scope”).




                                                  13
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 17 of 28 PageID #: 2565



          USAA’s proposed construction is also flawed because it reads out the term “remote” from

   the claim language. USAA proposes that the Court construe “remote device” as a “customer-

   controlled general-purpose device,” without giving any effect to the use of the word “remote.”

   Thus, adopting USAA’s construction would violate the established claim construction tenet that

   “[a]ll the limitations in a claim must be considered meaningful.” Lantech, Inc. v. Keip Mach. Co.,

   32 F.3d 542, 546 (Fed. Cir. 1994). And not only does this construction flout the plain claim

   language, it also runs afoul of the specification, which focuses on the need for a system that enables

   bank customers to deposit checks remotely, without having to “physically present[] the check to a

   bank teller.” ’136 Pat. at 2:9–19 (“While a check may provide a payor with a convenient and

   secure form of payment, receiving a check may put certain burdens on the payee, such as the time

   and effort required to deposit the check. For example, depositing a check typically involves going

   to a local bank branch and physically presenting the check to a bank teller. In addition to the time

   commitment that may be required, visiting a bank branch may be problematic for the payee if the

   bank’s hours of operation coincide with the payee’s normal hours of employment. Thus, the payee

   may be required to leave work early and/or change work schedules.”).

          Unlike USAA’s proposed construction, Wells Fargo’s construction is rooted in the claim

   language. It does not import limitations from the specification, nor does it read out the “remote”

   term. USAA asserts that there is “no basis in the intrinsic record” for construing the “remote

   device” term as being “at a different location from the check processing system.” Br. at 22. But

   this argument inexplicably ignores the most important evidence in claim construction: the claim

   language itself. See Power Integrations, 884 F.3d at 1376 (“[c]laim construction must begin with

   the words of the claims themselves.”); see also Vitronics Corp. v. Conceptronic, Inc., 90 F.3d

   1576, 1582 (Fed. Cir. 1996) (“First, we look to the words of the claims themselves, both asserted



                                                    14
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 18 of 28 PageID #: 2566



   and nonasserted, to define the scope of the patented invention.”). It also ignores the discussion in

   the specification concerning the need for a system that allows a customer to deposit a check without

   physically travelling to the bank. See ’136 Pat. at 2:9–19. Ignoring the language of the claim—

   and reading out a limitation—is error, and the Court should reject USAA’s proposed construction.

                  2.      “depositor owned device”

          USAA proposes that the Court adopt the same construction of the term “depositor owned

   device” as it proposes for the “remote device” term. This fact is telling: USAA would have the

   Court adopt the same construction for different terms. Doing so, however, would violate one of

   the bedrock tenets of claim construction: claim differentiation. See SRI Int’l v. Matsushita Elec.

   Corp. of Am., 775 F.2d 1107, 1122 (Fed. Cir. 1985) (en banc) (“It is settled law that when a patent

   claim does not contain a certain limitation and another claim does, that limitation cannot be read

   into the former claim in determining either validity or infringement.”). Although USAA’s

   proposed construction arguably relates to this “depositor owned” term better than it does the

   “remote” term (in that it emphasizes that the device be “customer controlled”), the jury needs no

   guidance from the Court on what it means for a device to be “depositor owned.” For this reason,

   the Court need not construe this term. See Abbott Labs. v. Sandoz, Inc., 544 F.3d 1341, 1360 (Fed.

   Cir. 2008) (observing that “[c]laim construction is for the purpose of explaining and defining terms

   in the claims . . .” and that “claims are construed as an aid to the decision-maker . . .”); Embrex

   Inc. v. Serv. Eng’g Corp., 216 F.3d 1343, 1347 (Fed. Cir. 2000) (“The construction of claims is

   simply a way of elaborating the normally terse claim language in order to understand and explain,

   but not to change, the scope of the claims.”) (internal brackets omitted).

                  3.      “portable device” / “mobile device”

          The intrinsic evidence demonstrates that the terms “portable device” and “mobile device”

   both refer to computing devices that are capable of being easily moved. For example, claim 1 of

                                                   15
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 19 of 28 PageID #: 2567



   the ’605 and ’681 Patents recites that the “portable device” comprises “a general purpose

   computer including a processor coupled to a memory.” ’605 Pat., claim 1; ’681 Pat., claim 1

   (emphasis added). Figure 1 of the ’605 and ’681 Patents illustrates a “general purpose computer,”

   which “may be coupled to an image capture device.” ’605 Pat. at 3:36–47; ’681 Pat. at 3:26–49,

   4:37–48. The specifications go on to explain that the general purpose computing devices recited

   are “ubiquitous” and can be a “desktop or laptop configuration.” ’605 Pat. at 3:59–4:9; ’681 Pat.

   at 3:31–49. They also note that “[a] particular advantage of embodiments of the invention is its

   ability to operate in conjunction with electronics that today’s consumers actually own or can easily

   acquire, such as a general purpose computer, a scanner, and a digital camera.” ’605 Pat. at 4:5–9;

   ’681 Pat. at 3:45–49. Along these same lines, the ’605 and ’681 Patent claims indicate that a

   “mobile device” may be a “laptop” (e.g., ’681 Pat., claim 16) or a “PDA” (e.g., ’605 Pat., claim

   16). Thus, the intrinsic evidence teaches that the terms “portable device” and “mobile device”

   refer to computing devices capable of being easily moved.

          D.      “general purpose” terms

      Term (Patent/Claim)                USAA’s Proposed               Wells Fargo’s Proposed
                                            Construction                    Construction
    general purpose computer       A general purpose computer       No construction necessary.
    [’332 Pat., claims 1, 8, 15;   excludes “specialized
    ’681 Pat., claim 1;            equipment as may be              Alternatively, the scope of this
    ’605 Pat., claim 1]            purchased by a business or       term should be construed as
                                   other commercial enterprise,     follows: a device that performs
                                   for example, for the             general computing functions,
                                   specialized purpose of high-     such as a laptop or desktop
                                   speed, high-volume check         computer.
                                   deposits.”




                                                   16
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 20 of 28 PageID #: 2568



    general purpose image         “A device capable of capturing     No construction necessary.
    capture device                an image and with the ability
    [’227 Pat., claims 1, 5, 9]   to run applications that are       Alternatively, the scope of this
                                  written for and compatible         term should be construed as
                                  with the device’s operating        follows: a device that performs
                                  system, excluding specialized      general image capture
                                  equipment as may be                functions, such as a camera or a
                                  purchased by a business or         scanner.
                                  other commercial enterprise,
                                  for example, for the
                                  specialized purpose of high-
                                  speed, high-volume check
                                  deposits.”

           The terms “general purpose computer” and “general purpose image capture device” do not

   require construction. These are readily understandable terms that refer simply to devices that

   perform, respectively, general computing functions (like a laptop or desktop) or general image

   capture functions (like a camera or scanner). See, e.g., ’227 Pat. at 4:16–25, 6:50–52 (describing

   exemplary general purpose computers and image capture devices, including laptops, desktops,

   scanners, and cameras).

           USAA’s proposed construction is based on the following statement in the specifications:

   “The term ‘general purpose computer’ specifically excludes specialized equipment as may be

   purchased by a business or other commercial enterprise, for example, for the specialized purpose

   of high-speed, high-volume check deposits.” E.g., ’681 Pat. at 3:41–49 (quoted in Br. at 24).

   Wells Fargo has no objection to this statement as applied to the term “general purpose computer,”

   but does not believe that a construction is required as the parties can simply reference this language

   in the specification.

           For the “general purpose image capture device” term, however, USAA’s construction is

   inappropriate for at least two reasons. First, USAA’s construction references the same language

   regarding “specialized equipment” above that is linked in the specification only to the term



                                                    17
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 21 of 28 PageID #: 2569



   “general purpose computer.” See, e.g., ’681 Pat. at 3:41–49 (linking this language only to “general

   purpose computer”). Thus, it is inappropriate to import that negative limitation into a different

   claim term.5 Second, USAA’s construction improperly includes the language “with the ability to

   run applications that are written for and compatible with the device’s operating system.” This

   language has no basis in the specification, and USAA does not even attempt to justify this language

   in its argument. See Br. at 24–26. There is simply no discussion, anywhere in the specification,

   of running an “application” on an image capture device of any kind. C.f. ’227 Pat. at 6:15–48

   (discussing “applications” only in the context of running on a general purpose computer). The

   patent, instead, discusses conventional imaging devices such as cameras or scanners (’227 Pat. at

   6:50–52) that would not run “applications.” Thus, USAA’s construction of “general purpose

   image capture device” is improper and should be rejected.

             E.      “log file” terms

         Term (Patent/Claim)              USAA’s Proposed                 Wells Fargo’s Proposed
                                             Construction                      Construction
       log file                     “Collection of data related to a   No construction necessary.
       [’136 Pat., claim 14;        check deposit transaction.”
       ’332 Pat., claims 1, 4, 6,
       8, 11, 13, 15, 18, 20;
       ’681 Pat., claims 1, 12;
       ’605 Pat., claims 1, 12,
       23]




   5
    USAA alleges that the term “general purpose” was discussed in the ’227 Patent file history, but
   did not attach any exhibit with this alleged discussion. See Br. at 25. In fact, the only discussion
   of “general purpose” in the ’227 Patent file history related to the term “general purpose computer,”
   not “general purpose image capture device.” Compare Ex. E at 7–8 (file history discussion of
   “general purpose computer”) with Ex. F (office action response introducing the “general purpose
   image capture device” language, which was not linked to the discussion in the specification or
   otherwise explained in any way).
                                                      18
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 22 of 28 PageID #: 2570



    said log file comprising       “an identification of said        The log file includes the second
    said second image, an          customer-controlled general       image, identifies the specific
    identification of said         purpose computer” means           customer-controlled general
    customer-controlled            “information related to the       purpose computer [from which
    general purpose computer,      customer-controlled general       the first image was received],
    and an identification of an    purpose computer used to          and identifies the specific image
    image capture device that      generate the image(s) of the      capture device used to capture
    was used to capture said       check.”                           the first image.
    first image
    [’332 Pat., claims 1, 8, 15]   “an identification of an image
                                   capture device” means
                                   “information related to the
                                   image capture device used to
                                   generate the image(s) of the
                                   check.”

          The term “log file” on its own does not require construction. In every instance, the term

   “log file” in the claims is modified with the specific type of data that must be included for the log

   file of that particular claim. See, e.g., ’681 Pat., claim 1 (“the log file including a bi-tonal image

   of the check”); ’136 Pat., claim 14 (“the log file comprising at least a portion of the deposit

   information for the check”). There is no reason to extract the individual phrase “log file,” devoid

   of the context of the claims, for construction. The full claim language makes clear what the “log

   file” for each claim requires, and the Court should not risk confusing the issues by separately

   construing “log file.”

          The “log file” claim terms in the ’332 Patent independent claims present a very simple case

   of claim differentiation. “Under the doctrine of claim differentiation, it is presumed that different

   words used in different claims result in a difference in meaning and scope for each of the claims.”

   Clearstream Wastewater Sys., Inc. v. Hydro-Action, Inc., 206 F.3d 1440, 1446 (Fed. Cir. 2000).

   Here, the independent claims recite that the log file includes an “identification” of a specific

   device, whereas a dependent claim recites that the log file further includes an “identification” of a

   device “type”:



                                                    19
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 23 of 28 PageID #: 2571



                    Independent Claim 1                               Dependent Claim 6
       said log file comprising said second image,      said log file further comprises an
       an identification of said customer-controlled    identification of an image capture device
       general purpose computer, and an                 type for an image capture device that was
       identification of an image capture device that   used to capture said first image
       was used to capture said first image


   ’332 Pat., claims 1 & 6 (emphasis added); see also ’332 Pat., claims 8 & 13, and 15 & 20

   (substantially identical independent/dependent claim pairs for independent claims 8 and 15). Thus,

   in order to give effect to USAA’s claim language, the independent claim must be construed to

   require an “identification” of the image capture device, not merely of the “type” of image capture

   device. Similarly, the “identification” of the general purpose computer should also be specific,

   rather than a mere identification of the “type” of general purpose computer.6 Only Wells Fargo’s

   construction is consistent with this interpretation, and it should therefore be adopted.

             USAA’s construction would render the independent and dependent claims superfluous and

   therefore should be rejected. See Clearstream, 206 F.3d 1440, 1446 (Fed. Cir. 2000). USAA’s

   only alleged support is discussion in the specification that confirms that the log file may include a

   “make and model” or a “Global Unique Identifier.” Br. at 28 (quoting ’681 Pat. at 12:52–61).

   This actually supports Wells Fargo’s construction: the “make and model” information plainly

   relates to the claim 6 embodiment, whereas the “Global Unique Identifier” relates to independent

   claim 1. USAA does not allege that the specification offers an express definition that would




   6
     Although there is no dependent claim specifically reciting an identification of the “type” of
   general purpose computer, the plain language of the independent claim is identical to that for the
   “identification” of the image capture device, and should be construed the same. Additionally,
   dependent claims recite the logging of other non-specific type information about the computer,
   such as the “identification of an operating system” (claim 4) or “version of a browser application”
   (claim 5), confirming that the identification of the general purpose computer likewise must be
   specific.
                                                    20
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 24 of 28 PageID #: 2572



   support its construction, nor could it. The specification, consistent with Wells Fargo’s construction

   and the plain claim language, confirms that the independent claims refer to a specific identification

   of the devices involved rather than any more general “type” information.

          Finally, USAA’s construction is overbroad on its face. USAA’s proposal to include any

   “information related to the image capture device” is plainly improper. For example, the color of

   the camera or scanner used is “information related to the image capture device” that is not an

   “identification” of the device under any plausible construction. USAA’s proposal to include

   “information related to” the general purpose computer is similarly deficient. The extraordinarily

   overbroad nature of USAA’s proposed constructions confirms that USAA is simply trying to

   rewrite its claims, an effort the Court should reject.

          F.         “instruction” terms

      Term (Patent/Claim)              USAA’s Proposed                   Wells Fargo’s Proposed
                                          Construction                         Construction
    said instructions            “Instructing the user to            instructions to the depositor to
    instructing a depositor      determine the position of           identify points on the captured
    to: . . . identify selected  selected points of the check,       image to indicate where the
    points of said initial image such as its corners.”               image should be cropped
    to enable cropping of said
    initial image beyond a
    boundary of the front side
    of said check
    [’227 Pat., claim 1, 5, 9]

          The Court should adopt Wells Fargo’s proposed construction to prevent USAA from

   reading out the limitation that the user’s identification of the points be “to enable cropping of said

   initial image.”

          The claim language as written unequivocally recites instructions to “identify selected

   points of said initial image to enable cropping of said initial image . . .” ’227 Pat., claims 1, 5, 9

   (emphasis added). Also, the specification recites that “a customer may be instructed to modify



                                                     21
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 25 of 28 PageID #: 2573



   said electronic image of a front side of a check and/or a back side of the check, such that said

   electronic image of a front side of a check meets at least one second criterion.” ’227 Pat. at

   14:40–44 (emphasis added). The specification goes on to note: “[f]or example, an image as

   scanned may be presented to the customer, and the customer may be asked to select a bottom right

   corner of the check in the image. Assuming the top left corner of the check is also in the top left

   corner of the image, the customer selection of the bottom right corner of the check can be used

   to crop out any and all of the image that goes beyond the boundaries of the check.” ’227 Pat. at

   14:44–51 (emphasis added). Thus, the specification is consistent with the claim language, in that

   it recites instructions to the user “to indicate where the image should be cropped.”

          USAA argues that Wells Fargo’s proposed construction adds a new limitation and requires

   “that cropping must occur precisely at” the point of identification. Br. at 30. Not so. Wells Fargo’s

   proposed construction contains no such limitation. Instead of centering on the precise details of

   how the cropping is performed, as USAA misleadingly argues, Wells Fargo’s proposed

   construction focuses on the content of the instructions to the user. The construction merely

   explains that the instructions instruct the user to identify the points “to indicate where the image

   should be cropped.” USAA also points to the testimony of Wells Fargo’s claim construction

   expert, Mr. Saffici, arguing that he testified that “cropping is simply ‘removing some portion of

   the image.’” Br. at 30. But that testimony is irrelevant to the parties’ present dispute. Indeed, Mr.

   Saffici went on to explain that the patents were specifically designed to allow users to remove

   extraneous information that might be included in the image of the check. (Dkt. No. 41-14 at 83:20–

   24) (“in this patent, what it does, it provides the depositor the ability to get rid of some of that

   extraneous information, so that I assume they provided some kind of cropping tool to be able to

   do that”).



                                                    22
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 26 of 28 PageID #: 2574



          Wells Fargo anticipates that at trial USAA will seek to read out the requirement that the

   instructions instruct the user to identify selected points on the image “to enable cropping of said

   initial image beyond a boundary of the front side of said check.” Indeed, USAA’s original

   proposed construction was “instructing the user to determine the position of selected points of the

   check, such as its corners.” See Dkt. No. 35-3 at 109–10. This construction, to the extent that

   USAA continues to assert it under the guise of an alleged plain meaning, would eviscerate the

   claim limitation requiring the user to “identify” selected points on the image by instead allowing

   a user to merely “determine” them (e.g., merely think about them mentally). To prevent such an

   argument, the Court should adopt Wells Fargo’s proposed construction, which is consistent with

   the claim language.

          CONCLUSION

          For the foregoing reasons, Wells Fargo’s proposed constructions should be adopted.




                                                   23
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 27 of 28 PageID #: 2575



   May 31, 2019                          Respectfully submitted,

                                         By: /s/ Thomas M. Melsheimer
                                             Thomas M. Melsheimer
                                             TX Bar No. 13922550
                                             tmelsheimer@winston.com
                                             Michael A. Bittner
                                             TX Bar No. 24064905
                                             mbittner@winston.com
                                             J. Travis Underwood
                                             TX Bar No. 24102587
                                             tunderwood@winston.com
                                             Winston & Strawn LLP
                                             2121 North Pearl Street, Suite 900
                                             Dallas, TX 75201
                                             (214) 453-6500 – Telephone
                                             (214) 453-6400 – Facsimile

                                               E. Danielle T. Williams
                                               NC Bar No. 23283
                                               dwilliams@winston.com
                                               Winston & Strawn LLP
                                               300 South Tryon Street, 16th Floor
                                               Charlotte, NC 28202
                                               (704) 350-7700 – Telephone
                                               (704) 350-7800 – Facsimile

                                               Matthew R. McCullough
                                               CA Bar No. 301330
                                               mrmccullough@winston.com
                                               Winston & Strawn LLP
                                               275 Middlefield Road, Suite 205
                                               Menlo Park, CA 94025
                                               (650) 858-6500 – Telephone
                                               (650) 858-6550 – Facsimile

                                               Counsel for Defendant
                                               Wells Fargo Bank, N.A.




                                        24
Case 2:18-cv-00366-JRG-RSP Document 47 Filed 05/31/19 Page 28 of 28 PageID #: 2576



                                CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing document was filed electronically in
   compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who
   are deemed to have consented to electronic service pursuant to Local Rule CV-5(a)(3)(A).


                                                   /s/ Thomas M. Melsheimer
                                                   Thomas M. Melsheimer




                                              25
